ORDER
PER CURIAM.
We have reviewed the response to the court’s March 16, 2006 order to show cause, and we conclude that petitioners have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (upholding constitutionality of NACARA); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we sua sponte dismiss this petition for review for lack of jurisdiction. See 8 U.S.G. § 1252(a) (2) (B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.